Case: 11-10692     Document: 00511857279         Page: 1     Date Filed: 05/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 16, 2012
                                     No. 11-10692
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RONALD EDWARDS,

                                                  Plaintiff-Appellant

v.

TOMMY LOGGINS, Jailer, Grievance Officer; SUSAN KERHLN, Jailer,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:09-CV-118


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Ronald Edwards, Texas prisoner # 1611125, filed a 42 U.S.C. § 1983 civil
rights complaint, alleging that, while he was a pretrial detainee at Eastland
County Jail, Tommy Vaughns (Vaughns), the Eastland County Jail
Administrator, and Sheriff Bradford (Bradford) were deliberately indifferent to
his medical needs and Tommy Loggins (Loggins) and Susan Kirklin (Kirklin),
guards at Eastland County Jail, subjected him to excessive force. Edwards’s
claims disposed of on September 17, 2010, and June 13, 2011, are properly before

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10692    Document: 00511857279      Page: 2   Date Filed: 05/16/2012

                                  No. 11-10692

the court. See FED. R. APP. P. 4(a)(1)(A); Stewart v. Miss. Transp. Comm’n, 586
F.3d 321, 327 (5th Cir. 2009); Dickinson v. Auto Cntr. Mfg. Co., 733 F.2d 1092,
1102 (5th Cir. 1983).
      On appeal, Edwards asserts that the magistrate judge and the district
court improperly evaluated his claims as arising under the Eighth Amendment
rather than the Fourteenth Amendment. Edwards is correct. At all relevant
event times, Edwards was a pretrial detainee. As a pretrial detainee, Edwards’s
constitutional rights were derived from the Fourteenth Amendment. Hare v.
City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996) (en banc). Thus, the
magistrate judge and the district court erred when they cited to the Eighth
Amendment as the source of Edwards constitutional rights. However, despite
this error, the standards used by the magistrate judge and the district court to
measure the defendants’ culpability and evaluate Edwards’s claims were correct.
See Farmer v. Brennan, 511 U.S. 825 (1994); Olabisiomotosho v. City of Houston,
185 F.3d 521, 526 (5th Cir. 1999); Brothers v. Klevenhagen, 28 F.3d 452, 455-58
(5th Cir. 1994); Valencia v. Wiggins, 981 F.2d 1440, 1443-45 (5th Cir. 1993); see
also Hudson v. McMillian, 503 U.S. 1, 5-10 (1992).
      The magistrate judge’s order entered on September 17, 2010, dismissed as
frivolous Edwards’s claims against all of the defendants in their official capacity
and against Vaughns and Bradford for deliberate indifference to his serious
medical needs. On appeal, Edwards fails to challenge the magistrate judge’s
findings and conclusions with respect to its dismissal of all claims against all
defendants in their official capacity. By failing to identify any error in the
magistrate judge’s judgment regarding these claims, it is the same as if Edwards
had not appealed those issues. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Edwards has thus abandoned on
appeal any arguments against the dismissal of these claims.
      Edwards asserts that his claims against Vaughns and Bradford were
wrongfully dismissed because these defendants were deliberately indifferent to

                                        2
   Case: 11-10692      Document: 00511857279    Page: 3    Date Filed: 05/16/2012

                                  No. 11-10692

his serious medical needs. Because the magistrate judge dismissed these claims
as frivolous, review is for abuse of discretion. See Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005).
      In the context of medical needs, the deliberate indifference standard is met
when an official “knows of and disregards an excessive risk to inmate health or
safety; the official must both be aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists, and he must also draw the
inference.” Farmer, 511 U.S. at 837; see Hare, 74 F.3d at 650. The officer must
have subjective intent to cause harm. Mace v. City of Palestine, 333 F.3d 621,
626 (5th Cir. 2003).
      Edwards has not satisfied this standard. Edwards asserts that Vaughns
and Bradford were deliberately indifferent to his medical care because they
ignored his condition for a week and cancelled his scheduled hand surgery. Even
if these allegations are taken as true, Edwards does not show how these actions
constitute deliberate indifference. Edwards does not allege that Vaughns and
Bradford knew that their actions would expose Edwards to a substantial risk of
harm to his health. See Farmer, 511 U.S. at 837. He also does not allege that
Vaughns and Bradford denied him medical care, purposefully gave him improper
treatment, ignored his medical complaints, or failed to train or supervise other
workers with the intent to harm. See Domino v. Texas Dept. of Criminal Justice,
239 F.3d 752, 756 (5th Cir. 2001). In contrast, Edwards acknowledges that he
received medical care, prescription medications, and follow-up medical care for
his wrist injuries. Accordingly, the magistrate judge did not abuse his discretion
in dismissing as frivolous Edwards’s claims against Vaughns and Bradford for
deliberate indifference to his serious medical needs. See Farmer, 511 U.S. at
837; Hare, 74 F.3d at 643.
      Edwards next asserts that the district court erred when it granted
Loggins’s and Kirklin’s motion for summary judgment. This court reviews de
novo a district court’s grant of summary judgment. Nickell v. Beau View of

                                         3
   Case: 11-10692    Document: 00511857279      Page: 4   Date Filed: 05/16/2012

                                  No. 11-10692

Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).        “The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a). However, when, as here, the defendants have asserted
qualified immunity in a summary judgment motion, “the burden then shifts to
the plaintiff, who must rebut the defense by establishing a genuine fact issue as
to whether the official’s allegedly wrongful conduct violated clearly established
law.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010), cert. denied, 131 S.
Ct. 2932 (2011). “Conclusional allegations and denials, speculation, improbable
inferences, unsubstantiated assertions, and legalistic argumentation do not
adequately substitute for specific facts showing a genuine issue for trial.” Oliver
v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).
      Edwards contends that Loggins and Kirklin used excessive force when
they handcuffed him behind his back after he was treated for his self-inflicted
wrist injuries.   The defendants assert that they are entitled to qualified
immunity and that they did not use excessive force.
      To determine whether a defendant is entitled to qualified immunity, this
court must address the following questions in any order: “(1) whether the facts
that the plaintiff has alleged make out a violation of a constitutional right; and
(2) whether the right at issue was clearly established at the time of the
defendant's alleged misconduct.” Jennings v. Patton, 644 F.3d 297, 300 & n.3
(5th Cir. 2011) (internal quotation marks and citation omitted). For a pretrial
detainee to show a constitutional violation on an excessive use of force claim, he
must establish that the force was not applied in a good-faith effort to maintain
or restore discipline, but rather was applied maliciously and sadistically with the
intention to cause harm. Hudson, 503 U.S. at 5-10; Valencia, 981 F.2d at 1446.
Edwards does not satisfy this showing.
       The defendants’ motion for summary judgment evidence included an
affidavit executed by Loggins and another executed by Kirklin. The affidavits

                                        4
  Case: 11-10692    Document: 00511857279    Page: 5   Date Filed: 05/16/2012

                                No. 11-10692

make clear that handcuffing Edwards was not done for the very purpose to cause
Edwards harm. See Oliver, 276 F.3d at 744. Edwards conclusional assertions
on appeal do not show otherwise. Accordingly, the district court did not err in
granting Loggins and Kirklin’s motion for summary judgment. See Pearson v.
Callahan, 555 U.S. 223, 231 (2009).
      AFFIRMED.




                                      5